Final order of the County Court of Westchester county in so far as it confirms the award made by the commissioners of appraisal as to lots W and X, owned by respondent Lennon, reversed upon the law and the facts, without costs, and the matter remitted to new commissioners to be appointed. The commissioners improperly admitted testimony of expert witnesses as to the rental value of this parcel, an unimproved lot, provided the same were improved, and they also admitted improperly testimony as to prices that had been offered for other parcels of real estate in the neighborhood, owned by one of the expert witnesses. Improper testimony was also received of the opinion of a witness as to the enhanced value of real estate adjoining a railroad that is capable of use for railroad purposes or for accessory uses for railroad operation. It would, therefore, seem that the commissioners had adopted a wrong theory in making their award for the taking of the property. Final order in so far as it confirms the award made as to lot 432 unanimously affirmed, without costs. Lazansky, P. J., Rich, Young, Kapper and Seeger, JJ., concur.